1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY BARBOSA,                                )   Case No.: 1:21-cv-00251-SAB (PC)
                                                     )
12                  Plaintiff,                       )   ORDER LIFTING STAY OF PROCEEDINGS
                                                     )
13          v.                                           ORDER VACATING SEPTEMBER 7, 2021
                                                     )   SETTLEMENT CONFERENCE
14                                                   )
     NKIRUKA NDU, et al.,
                                                     )   ORDER DIRECTING CLERK OF COURT TO
15                                                   )   ISSUE THE DISCOVERY AND SCHEDULING
                    Defendants.                      )   ORDER
16                                                   )

17          Plaintiff Jeffrey Barbosa is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On June 15, 2021, the Court identified this case as an appropriate case for the post-screening

20   ADR (Alternative Dispute Resolution) project, and stayed the action to allow the parties an

21   opportunity to settle their dispute before the discovery process begins. The Court’s order granted

22   Defendants time to investigate and determine whether to opt out of the post-screening ADR project.

23          On July 6, 2021, Defendants filed a request to opt out and vacate the settlement conference.

24   After reviewing the notice, the Court finds good cause to grant Defendants’ request. Therefore, the

25   stay if lifted, and the September 7, 2021 settlement conference is vacated.

26   ///
27   ///

28   ///

                                                         1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      Defendants’ request to opt out of the post-screening ADR project (ECF No. 17), is

3                     GRANTED;

4             2.      The stay of this action (ECF No. 16) is LIFTED; and

5             3.      The Clerk of Court shall issue the discovery and scheduling order.

6
7    IT IS SO ORDERED.

8    Dated:        July 7, 2021
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
